Case 20-11263-amc      Doc 47   Filed 01/15/21 Entered 01/15/21 09:56:23   Desc Main
                                Document     Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                 January 15, 2021

To: Chandra Arkema, Esq



                                     In re: David A Jerri
                                     Bankruptcy No. 20-11263AMC
                                     Adversary No.
                                     Chapter 13

       Re Stipulatiopn of Settlement

The above pleading was filed in this office on January 14, 2021.
Please be advised that the following document(s) has (have) not
been filed as required pursuant to the Federal Rules of
Bankruptcy Procedure and/or the Local Rules of this court:

               ()     Affidavit
               ()     Certificate of Service
               ()     Certification of no response
               ()     Notice pursuant to Rule 9019
               ()     Notice pursuant to Rule 2002
               ()     Notice pursuant to Rule 3007.1
               ()     Proof of Claim number not noted on
                                objection pursuant to Rule 3007.1(a)
               (x)    Proposed Order
               ()     Stipulation
               ()     Certification of Default
               ()     Other

In order for this matter to proceed to disposition, please submit
the above noted item(s) to this office within fourteen (14) days
from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                  Timothy B. McGrath
                                  Clerk



                                  By: Paul A Puskar
                                        Deputy Clerk
status.frm
(rev. 11/26/2018)
